CONTIE, Senior Circuit Judge.
I respectfully dissent from the majority’s decision, since I would hold that Martin Marietta is entitled to a refund or credit for its overpaid taxes. First, I find persuasive Martin Marietta’s argument that the Hancock County regulation is invalid because it amends, alters, enlarges or limits the terms of section 160.613(1). See Linkous v. Darch, 323 S.W.2d 850, 852 (Ky.1959). By restricting application of the section 160.613(1) exemption to taxpayers who pay by the Direct Payment Method, the school board has placed itself in the position of being able to collect more taxes than authorized by the statute. In my opinion, this is an enlargement of the terms of the legislative enactment. Second, I would find that Martin Marietta paid the tax involuntarily. A penalty for failing to pay the tax in question is established by Ky.Rev.Stat. Ann. § 160.648 (Baldwin 1981). Thus, a penalty may have been exacted from Martin Marietta had it not paid the tax. I believe that this alone is sufficient reason to conclude that the tax was paid involuntarily. See City of Louisville v. Louisville Taxicab & Transfer Co., 238 S.W.2d 121 (Ky.1951). Accordingly, since I believe that the Hancock County regulation contravenes Kentucky law, and that the tax was paid involuntarily, I would reverse the judgment of the district court and hold that Martin Marietta is entitled to a refund or credit.